Citation Nr: 1415661	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  07-08 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities, for the period from May 10, 2004 to July 4, 2007.


REPRESENTATION

Appellant represented by:	Ralph Bratch, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel
INTRODUCTION

The Veteran had active duty service from January 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran testified before one of the undersigned Veterans Law Judges (VLJ) at a videoconference hearing in December 2009.  A transcript of that hearing is of record and has been reviewed.  A prior Board videoconference hearing was held in October 2008, by another of the undersigned Veterans Law Judges, and a transcript of that hearing is also of record.  

The VLJ who conducts a hearing shall participate in making the final determination of the claim.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.707 (2013).  Where testimony has been given before two different Veterans Law Judges, a panel decision of not less than three members of the Board must be issued.  See 38 U.S.C.A. § 7102 (West 2002).  In this case, two of the three undersigned VLJs held hearings on the issue on appeal.

In Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011), that under § 20.707, a claimant must be afforded an opportunity for a hearing before all the Board members who will ultimately decide his appeal.  Thus, if the claimant's appeal is assigned to a Board panel, that claimant must be afforded the opportunity for a hearing before every member of the panel that will ultimately decide his case.  Id.   
Pursuant to 38 C.F.R. § 20.707 and the Court's holding in Arneson, a letter was sent to the Veteran in December 2013 offering him the opportunity to testify at a hearing before a third VLJ.  The Veteran declined such a hearing in correspondence dated in December 2013.  The case was then returned to the Board for further appellate review.

In March 2010, the Board remanded this matter for additional development.  The requested development included obtaining a VA addendum opinion addressing, in pertinent part, the effect of the Veteran's service-connected disabilities on his employment for the staged period from May 10, 2004 to July 4, 2007.  The development was completed in compliance with the March 2010 remand.  Stegall v. West, 11 Vet. App. 268   (1998).


FINDING OF FACT

The Veteran's service-connected disabilities prevented him from securing and following a substantially gainful occupation from May 10, 2004 to July 4, 2007.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU, for the time period from May 10, 2004 to July 4, 2007, have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.25 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

II.  Analysis of Claim

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.  Where a Veteran is unemployable by reason of his or her service-connected disabilities, but they fail to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation and Pension Service. 

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for a TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537   (1994).

The Veteran asserts that his service-connected PTSD renders him unable to work.  In the claim for TDIU dated in May 2004, the Veteran indicated that he last worked full-time in October 2001.  He reported that he had worked most recently as a driver and had previously performed salvage work.  The claim reflects that the Veteran reported that he has a ninth grade education and does not have additional special training or certifications.  

The pertinent period under consideration is the time period May 10, 2004 to July 4, 2007.  During the period between May 10, 2004 and July 4, 2007, service connection was in effect for three service-connected disabilities:  PTSD, which was rated as 30 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, which was rated as zero percent disabling.  The combined evaluation of service-connected disabilities was 40 percent.  Therefore, the percentage requirements of § 4.16(a) were not met prior to July  5, 2007.  The percentage requirements of § 4.16(a) were met from July 5, 2007, and entitlement to a TDIU was granted from that date.

The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In June 2011, the RO referred the Veteran's case to the Director, Compensation Service.  The Director denied entitlement to an extraschedular TDIU.  Because the Director, Compensation Service has already addressed the issue, the Board may now consider it without prejudice to the Veteran.

A report of VA examination dated in June 2009 reflects that the Veteran reported that he had not worked since 2001 and last drove a truck for his son's trucking company.  The examiner noted problems with occupational functioning in that the Veteran reported problems with concentration and anger control when working.  The examiner opined that there appeared to be a linkage between PTSD symptoms and the Veteran's impaired functioning in terms of anger control and that problems with concentration would clearly affect his ability to work a part-time job.  

In July 2010, the VA examiner interviewed the Veteran and provided an addendum opinion regarding the Veteran's employability.  The examiner clearly reviewed the relevant evidence and cited specifically to items of evidence dated during the time period in question. The examiner noted that the Veteran's usual occupation was as a truck driver.  The Veteran reported that he had retired due to "old age" but stated that, when he drove for his son, he would get aggravated and his son would receive calls about the Veteran's driving or his behavior.  The Veteran reported that this happened more in the year before he retired.  The Veteran reported that medications that the doctor prescribed for PTSD caused him not to be able to pass a medical examination for driving.  The Veteran reported that being around other workers would be hard for him, and when he did work, he did not manage it well.  The VA examiner opined that, given the Veteran's limited formal education and the current job market, it was unlikely that he could obtain or maintain gainful employment due to his service-connected condition.  The examiner opined, for the staged period from May 10, 2004 to July 4, 2007, without regard to the Veteran's age or the impact of nonservice-connected disabilities, it was at least as likely as not that the Veteran's service-connected PTSD prevented him from engaging in substantially gainful employment. 

The Veteran's representative submitted an opinion from a private vocational expert, dated in June 2013.  The vocational expert reviewed the claims file and addressed the statements and medical opinions regarding the Veteran's employability.  Based upon a review of the claims file and an interview of the Veteran, the vocational expert opined that the Veteran has been unable to follow a substantially gainful occupation since May 10, 2004.  

In June 2011, the claim was referred to the Director of Compensation and Pension for extraschedular consideration of entitlement to unemployability from May 10, 2004 to June 4, 2007.  The Director concluded that the review of the available evidence did not demonstrate that the Veteran's service-connected conditions created significant functional restrictions during the time period under review.  The Director opined that the evidence did not show that the Veteran's PTSD interfered with his past employment.  It was noted that the Veteran had worked for family members and reported that he retired in 2001 due to age, duration of work and anger management problems.  The opinion noted that the Veteran was not diagnosed with any anger management problems in 2001, and service connection for PTSD was established in 2004.  The opinion indicated that there was no medical evidence available prior to 2004 documenting that the Veteran was diagnosed with PTSD or any psychiatric problems.  The Director indicated that the objective findings of the medical examinations dated in 2004 and 2006, in addition to outpatient treatment records, did not demonstrate that the Veteran's service-connected conditions, alone, prevented him from engaging in all types of work-related activities prior to July 2007, the date he was found entitled to individual unemployability benefits.  The Director thus concluded that entitlement to individual unemployability benefits on an extraschedular basis for the time period was not established.    

The Board notes that entitlement to an extraschedular rating under 4.16(b) requires that the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b).  The evidence shows that the Veteran completed one year of high school, and his work experience is in driving and salvage.  The competent medical evidence establishes that the Veteran's PTSD prevents him from performing his usual occupation.  The VA examiner concluded that the Veteran's capacity for other types of employment is limited because he cannot perform work that requires public contact.  The examiner indicated that, given his limited formal education the current job market, it is unlikely that the Veteran could obtain and maintain gainful employment due to PTSD.  

Based upon the foregoing, the Board finds that the Veteran's service-connected PTSD prevented him from securing or following substantially gainful employment, for the period from May 10, 2004 to July 4, 2007.  Accordingly, the Board finds that the evidence supports a finding of a TDIU on an extraschedular basis for the period from May 10, 2004 to July 4, 2007.  







							(Continued on the next page)


ORDER


Entitlement to a TDIU is granted from May 10, 2004 to July 4, 2007, subject to regulations governing the payment of monetary benefits.




_____________________________               ___________________________                    
         Mark F. Halsey, dissenting                                    David L. Wight
               Veterans Law Judge		         Veterans Law Judge
         Board of Veterans' Appeals                            Board of Veterans' Appeals



_________________________________________
S. L. Kennedy
Veterans Law Judge
 Board of Veterans' Appeals


DISSENT

Under the provisions of 38 U.S.C.A. § 7104(a) (West 2002), the Board has jurisdiction to review matters that are subject to a decision by the Secretary under 38 U.S.C.A. § 511(a) (West 2002).  Section 511(a) requires the Secretary to decide "all questions of law and fact necessary to a decision . . . under a law that affects the provision of benefits. . ."  In deciding such questions on behalf of the Secretary, the Board is bound by the regulations of the Department and instructions of the Secretary.  38 U.S.C.A. § 7104.  

The VA regulation on which this case turns is 38 C.F.R. § 4.16(b).  This section contemplates that the adjudicator of a claim for TDIU submit to the Director, Compensation and Pension Service, cases for extra-schedular consideration when it has been determined by the adjudicator that a veteran is unemployable by reason of service-connected disabilities, but does not meet the schedular criteria for an award of TDIU under 38 C.F.R. § 4.16(a).  

For the period in question, May 10, 2004, to July 4, 2007, the Veteran has not met the schedular criteria under § 4.16(a).  The RO, in May 2011, made the initial determination required by § 4.16(b), namely that the Veteran was unemployable, and accordingly referred the question to the Director.  As noted above, the Director did not find that an extra-schedular award of TDIU was warranted.

I disagree with the Board's action to award the benefit in this case.  When the Director's decision was made in June 2011, he did not have the June 2013 report by the private vocational expert on which the Board now relies to grant TDIU.  Given the regulatory requirement that extra-schedular consideration be undertaken by the Director, I would remand this case to again allow the Director the opportunity to review the evidence received after his June 2011 decision.

There are no legal standards for any adjudicator, the Board included, to judge the extra-schedular question.  In other words, there is no law or regulation or instruction by the Secretary for the Board to apply in analyzing extra-schedular entitlement.  Rather, as noted above, such a question is for the Director after the adjudicator has initially found unemployability.  Consequently, the case should again be referred to the Director.  


Department of Veterans Affairs


